Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-4,9-10, 13 (in part), 14, 15 (in part), 16, 18, 20-26, 27-28 (in part), 30 (in part), 32 (in part), 33, and 34 (in part), drawn to an in vitro method for inducing differentiation of pituitary precursors, comprising contacting cells expressing at least one pituitary precursor marker with at least one dorsalizing agent and at least one ventralizing agent; and contacting the cells with at least one activator of Wingless (Wnt) signaling (Wnt activator) and at least one molecule that is capable of inducing growth hormone expression (GH inducer), classified in CPC C12N5/00, for example.
II.	Claims 5-8, 11-12, 13 (in part), 15 (in part), 17, 19, 27-28 (in part), 29, 30 (in part), 31, 32 (in part), and 34 (in part), drawn to an in vitro method for inducing differentiation of stem cells, comprising contacting stem cells with at least one BMP molecule and at least one inhibitor of TGFP/Activin-Nodal signaling; and contacting the cells with at least one activator of SHH signaling, at least one activator of FGF signaling, at least one dorsalizing agent, at least one ventralizing agent, at least one activator of Wingless (Wnt) signaling (Wnt activator) and at least one growth hormone (GH) inducer to obtain a cell population of differentiated cells, classified in CPC C12N5/0606, for example.
III.	Claim 35-36, drawn to a cell population of in vitro differentiated cells that are capable of producing growth hormone (GH-producing somatotrophs) and a composition comprising a population of in vitro differentiated cells, classified in CPC C12N5/0018, for example.
IV.	Claims 37, drawn to a kit for inducing differentiation of pituitary precursors to GH-producing somatotrophs, comprising:(a) one or more dorsalizing agent; (b) one or more ventralizing agent; (c) one or more activator of Wingless (Wnt) signaling (Wnt activator); and (d) one or more growth hormone (GH) inducer, classified in CPC C12N2501/16, for example.
V.	Claims 38, drawn to a kit for inducing differentiation of stem cells to GH-producing somatotrophs, comprising: (a) one or more BMP molecule; (b) one or more inhibitor of TGFP/Activin-Nodal signaling; (c) one or more activator of FGF signaling; (d) one or more activator of SHH signaling (e) one or more dorsalizing agent; (f) one or more ventralizing agent; (g) one or more activator of Wingless (Wnt) signaling (Wnt activator); and (h) one or more growth hormone (GH) inducer, classified in CPC C12N2501/10, for example.
VI.	Claim 39, drawn to a method of increasing GH expression and/or secretion, restoring dynamic release of one or more of GH, Insulin-like growth factor 1 (IGF-1), and IGF-2, and/or treating GH deficiency in a subject by administering to the subject a cell population of claim 35 or a composition of claim 36, classified in CPC C12N5/0616, for example.
VII.	Claims 40, drawn to a method for screening a therapeutic compound that is capable of overcoming one or more cellular phenotype that is related to GH deficiency, classified in CPC G01N33/5008, for example.

3.	The inventions are distinct, each from the other because: Inventions I and II are directed to related processes. The related inventions are distinct if the (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect.  Group I is directed to an in vitro method for inducing differentiation of pituitary precursors, comprising contacting cells expressing at least one pituitary precursor marker with at least one dorsalizing agent and at least one ventralizing agent; and contacting the cells with at least one Wnt activator and at least one molecule that is capable of inducing growth hormone expression, which has a materially different design, mode of operation, function, and effect from those from Group II because Group II is directed to an in vitro method for inducing differentiation of stem cells, comprising contacting stem cells with at least one BMP molecule and at least one inhibitor of TGFP/Activin-Nodal signaling; and contacting the cells with at least one activator of SHH signaling, at least one activator of FGF signaling, at least one dorsalizing agent, at least one ventralizing agent, at least one Wnt activator and at least one growth hormone (GH) inducer to obtain a cell population of differentiated cells. Thus, Inventions I and II are patentably distinct from each other. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

4.	Inventions IV and I; Inventions V and II; Inventions III and VI; Inventions III and VII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)).  In the instant case the process for using a kit for inducing differentiation of pituitary precursors to GH-producing somatotrophs or a kit for inducing differentiation of stem cells and peptides can be practiced with alternative kits or agents, and the kits as claimed can be used alternatively in a method of treatment, a method of screening compounds, and a method for detecting compositions. The method of using cells for treating GH deficiency or screening a therapeutic compound can be practiced with alternative cells, and the products as claimed can be used alternatively in a method of treatment, a method of making antibodies, a method of screening compounds, and a method for detecting compositions. Thus, Inventions IV and I; Inventions V and II; Inventions III and VI; Inventions III and VII are patentably distinct from each other.

5.	Inventions IV and V are directed to related products. The related inventions are distinct if the (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect. Group IV is directed to a kit for inducing differentiation of pituitary precursors to GH-producing somatotrophs comprising:(a) one or more dorsalizing agent; (b) one or more ventralizing agent; (c) one or more activator of Wingless (Wnt) signaling (Wnt activator); and (d) one or more growth hormone (GH). But Group V is directed to a kit 
inducing differentiation of stem cells to GH-producing somatotrophs, comprising: (a) one or more BMP molecule; (b) one or more inhibitor of TGFP/Activin-Nodal signaling; (c) one or more activator of FGF signaling; (d) one or more activator of SHH signaling (e) one or more dorsalizing agent; (f) one or more ventralizing agent; (g) one or more activator of Wingless (Wnt) signaling (Wnt activator); and (h) one or more growth hormone (GH). These inventions differ with respect to its composition, structure and use. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. Thus, Inventions IV and V are patentably distinct from each other. 

6.	Inventions I and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the cell population of in vitro differentiated cells that are capable of producing growth hormone (GH-producing somatotrophs) and the composition comprising the cells as claimed can be made by another and materially different process, such as from induced pluripotent stem cells or transfection with trans-programming factors. Thus, Inventions I and III are patentably distinct from each other.

 7.	Inventions VI and VII; Inventions I and VI; Inventions I and VII; Inventions II and VI; Inventions II and VII are unrelated to each other.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation, and effects. Group VI is directed to a method of increasing GH expression and/or secretion, restoring dynamic release of one or more of GH, Insulin-like growth factor 1 (IGF-1), and IGF-2, and/or treating GH deficiency in a subject, which have different designs, modes of operation, and effects from those in Group VII because Group VII is directed to a method for screening a therapeutic compound that is capable of overcoming one or more cellular phenotype that is related to GH deficiency, and  does not require the subject in Group VI.  Group I is directed to an in vitro method for inducing differentiation of pituitary precursors and Group II is directed to an in vitro method for inducing differentiation of stem cells, which have different designs, modes of operation, and effects from those in Group VI or VII because Group VI is directed to a method of treating GH deficiency in a subject and Group VII is directed to a method for screening a therapeutic compound. Thus, Inventions VI and VII; Inventions I and VI; Inventions I and VII; Inventions II and VI; Inventions II and VII are patentably distinct from each other.
8.	Inventions IV and VI; Invention IV and VII; Inventions V and VI; Inventions V and VII are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, Group IV is directed to a kit for inducing differentiation of pituitary precursors to GH-producing somatotrophs, which cannot be used or made by the method of Group VI that is directed to a method of treatment or Group VII that is directed to a method of screening a therapeutic compound. Group V is directed to a kit for inducing differentiation of stem cells to GH-producing somatotrophs, which cannot be used or made by the method of Group VI that is directed to a method of treatment or Group VII that is directed to a method of screening a therapeutic compound. Thus, Inventions IV and VI; Invention IV and VII; Inventions V and VI; Inventions V and VII are patentably distinct from each other.

9.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


Election of Species
10.	This application contains claims directed to the following patentably distinct species:
A. inhibitor of SMAD signaling: LDN193189, Noggin, Dorsomorphin, K02288, DMH1, ML347, LDN 212854 recited in claim 17.
B. a first combination of GH inducers: a) retinoic acid (RA), a corticosteroid, a thyroid hormone, and a GHRH signaling agonist; b) retinoic acid (RA), a corticosteroid, a thyroid hormone, two GHRH signaling agonists, and an ER agonist; c) retinoic acid (RA), a corticosteroid, a thyroid hormone, a GHRH signaling agonist, an ER agonist, and a Ghrelin signaling pathway agonist recited in claim 21.
C. a second combination of GH inducers: a) retinoic acid (RA), a corticosteroid, a thyroid hormone, and a GHRH signaling agonist; b) retinoic acid (RA), a corticosteroid, a thyroid hormone, two GHRH signaling agonists, and an ER agonist; c) a corticosteroid, a thyroid hormone, a GHRH signaling agonist, an ER agonist, an interleukin, and a Ghrelin signaling pathway agonist recited in claim 24.
D. pituitary precursor marker: SIX1, LHX3, LHX4, PITX1, PITX2, HESX1, PROP1, SIX6, TBX19, PAX6, GATA2, SF1 recited in claim 26.
E. dorsalizing agent: FGF1, FGF2, FGF3, FGF4, FGF7, FGF8, FGF 10, FGF18 recited in claim 27.
F. ventralizing agent: BMP1, BMP2, BMP3, BMP4, BMP5, BMP6, BMP7, BMP8a, BMP8b, BMP10, BMP11, BMP15 recited in claims 28 and 29.
G. Wnt activator: CHIR99021, Wnt-1, WNT3A, Wnt4, Wnt5a, WAY-316606, IQ1, QS11, SB-216763, BIO(6-bromoindirubin-3'-oxime), LY2090314, DCA, 2-amino-4-[3,4-(methylenedioxy)benzyl-amino]-6-(3-methoxyphenyl)pyrimidine, (hetero)arylpyrimidines recited in claim 28.
H. GH inducer: retinoic acid (RA), corticosteroids, thyroid hormones, ER agonists, GHRH signaling pathway agonists, Ghrelin signaling pathway agonist, interleukins recited in claim 28.
I. corticosteroid: dexamethasone, cortisone, hydrocortisone recited in claim 28.
J. thyroid hormone: T3, T4 recited in claim 28.
K. GHRH signaling pathway agonist: GHRH, c-AMP (e.g., Dibutyryl-cAMP), PKA, CREB, MAPK activator recited in claim 28.
L. Ghrelin signaling pathway agonist: Ghrelin, GHSR agonists recited in claim 28.
M. interleukin: IL-1, IL-2, IL-3, IL-4, IL-5, IL-6, IL-7, IL-8, IL-9, IL-10, IL-11, IL-12, IL-13, IL-15 recited in claim 28.
N. ER agonist: diarylpropionitrile (DPN), Estradiol (E2), propylpyrazole-triol (PPT) recited in claim 28.
O. activator of SHH signaling: SHH, C25II, purmorphamine, SAG recited in claim 29.

	The species are independent or distinct because they are different molecules and different agents and the claims to the different species recite the mutually exclusive characteristics of such species. Each specific species differs with respect to its composition, structural feature, function and use. The cell components and biological characteristics are very different in different cell types. Consequently, the responses to different biomolecules are also distinct in different cells. Further, the molecular mechanisms contributed to the action of each molecule are very different and so are the effects. Thus, these species are patently distinct from each other.  
In addition, these species are not obvious variants of each other based on the current record.

11.	The claims are deemed to correspond to the species listed above in the following manner:
i. If any Group from Groups I-VII is elected, Applicant is required under 35 U.S.C. 121 to elect a single disclosed species of inhibitor of SMAD signaling, a single disclosed species of a first combination of GH inducers, a single disclosed species of a second combination of GH inducers, a single disclosed species of pituitary precursor marker, a single disclosed species of dorsalizing agent, a single disclosed species of ventralizing agent, a single disclosed species of GH inducer, a single disclosed species of corticosteroid, a single disclosed species of thyroid hormone, a single disclosed species of GHRH signaling pathway agonist, a single disclosed species of Ghrelin signaling pathway agonist, a single disclosed species of interleukin, a single disclosed species of ER agonist and  a single disclosed species of activator of SHH signaling or a single grouping of patentably indistinct species set forth above and recited in claims 17, 21, 24 and 26-29 for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 5, 9, 11 and 35-40 are generic.

12.	There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
(b) the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
(c) the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

13.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

14.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Chang-Yu Wang
July 31, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649